Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-120889 Commission on April 15, 2008 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 5 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, CT 06095-4774 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, CT 06095-4774 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 28, 2008, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING CORPORATE ADVANTAGE VUL A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Company. Funds managed by the following · Is returnable by you during the free look period if you are not satisfied. investment managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · Are allocated to the variable account and the fixed account, based on your · BAMCO, Inc. · BlackRock Investment Management, instructions. LLC · Are subject to specified fees and charges. · Capital Research and Management The Policy Value Company · Is the sum of your holdings in the fixed account, the variable account and the loan · Columbia Management Advisors, LLC account. · Directed Services LLC · Has no guaranteed minimum value under the variable account. The value varies · Evergreen Investment Management with the value of the subaccounts you select. Company, LLC · Has a minimum guaranteed rate of return for amounts in the fixed account. · Fidelity Management & Research Co. · Is subject to specified fees and charges. · Ibbotson Associates Death Benefit Proceeds · ING Clarion Real Estate Securities L.P. · Are paid if your policy is in force when the insured person dies. · ING Investment Management Advisors, · Are calculated under your choice of options: B.V. Option 1  the base death benefit is the greater of (1) the amount of base · ING Investment Management Co. insurance coverage and Term Insurance Rider coverage you have selected, or · J.P. Morgan Investment Management (2) your policy value plus the refund of premium expense and base policy Inc. acquisition charges, if any, multiplied by the appropriate factor described in · Julius Baer Investment Management, Appendix A; or LLC Option 2  the total death benefit is the greater of (1) the amount of base · Legg Mason Capital Management, Inc. insurance coverage and Term Insurance Rider coverage you have selected plus · Lehman Brothers Asset your policy value, or (2) you policy value plus the refund of premium expense Management LLC and base policy acquisition charges, if any, multiplied by the appropriate factor · Marsico Capital Management, LLC from the definition of life insurance factors described in Appendix A; or · Massachusetts Financial Services Option 3  the total death benefit is the greater of (1) the amount of base Company insurance coverage and Term Insurance Rider coverage you have selected plus · Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) premiums paid minus withdrawals taken and partial withdrawal fees assessed, · Neuberger Berman, LLC or (2) your policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor from the · Neuberger Berman Management Inc. definition of life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any outstanding policy · Pacific Investment Management loans and accrued loan interest and unpaid fees and charges. Company LLC · Are generally not subject to federal income tax if your policy continues to meet · Pioneer Investment Management, Inc. the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management · We pay compensation to broker/dealers whose registered representatives sell the (Americas) Inc. policy. See Distribution of the Policy, page 66 , for further information about the · Wells Capital Management, Inc. amount of compensation we may pay. This prospectus describes what you should know before purchasing the ING Corporate Advantage variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 50 The Policys Features and Benefits 3 TAX CONSIDERATIONS 52 Factors You Should Consider Before Purchasing a Tax Status of the Company 52 Policy 6 Tax Status of the Policy 53 Fees and Charges 8 Diversification and Investor Control Requirements 53 THE COMPANY, THE VARIABLE ACCOUNT Tax Treatment of Policy Death Benefits 54 AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 54 Security Life of Denver Insurance Company 13 Other Tax Matters 56 The Investment Options 15 ADDITIONAL INFORMATION 59 DETAILED INFORMATION ABOUT THE General Policy Provisions 59 POLICY 19 Distribution of the Policy 66 Underwriting 20 Legal Proceedings 69 Purchasing a Policy 21 Financial Statements 70 Fees and Charges 26 APPENDIX A A-1 Death Benefits 32 APPENDIX B B-1 Optional Term Insurance Rider 37 APPENDIX C C-1 Policy Value 39 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 42 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Net Policy Value 5 Fixed Account 3 Policy Date 21 Fixed Account Value 40 Policy Value 39 Loan Account 41 Surrender Value 50 Loan Account Value 41 Valuation Date 40 Monthly Processing Date 27 Variable Account 3 Net Premium 3 Variable Account Value 40 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. The ING Corporate Advantage variable universal life policy is administered by McCamish Systems, LLC (licensed in the State of California as McCamish Systems Insurance Administrators), 6425 Powers Ferry Road, Third Floor, Atlanta, GA 30339. You may contact us about the policy at our: ING Customer Service Center McCamish Systems, LLC P.O. Box 724927 Atlanta, GA 30119 1-866-790-1988 ING Corporate Advantage 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount Insurance of insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million per insured person, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 23. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although page 22. certain states may allow more than ten days. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require that we return your policy value plus a refund of all fees and charges deducted. · The length of the free look period and the free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated among the investment options you have selected unless your state requires a return of premium as the free look refund. In these states your net premium directed to the subaccounts will be allocated to the ING Liquid Assets Portfolio until after the free look period ends. See Allocation of Net Premium, page 23. Premium · You choose when to pay and how much to pay. Payments · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse without value. See Premium · You cannot pay additional premiums after age 100. Payments, page 22. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Investment · You may allocate your net premiums to the subaccounts of the Security Life Separate Options Account L1 (the variable account) and to our fixed account. · The variable account is one of our separate accounts and consists of subaccounts that See The Investment invest in corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. Options, page 15. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account which consists of all of our assets other than those in our separate accounts (including the variable account). · We credit interest of at least 3.00% per year on amounts allocated to the fixed account, and we may, in our sole discretion, credit interest in excess of this amount. ING Corporate Advantage 3 Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 100, the amount of the death benefit will depend on which death benefit See Death Benefits , option is in effect when the insured person dies. page 32. · There are three death benefit options available under your policy: Option 1  the total death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected, or (2) your policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Option 2  the total death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected plus your policy value, or (2) your policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Option 3  the total death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected plus premiums paid minus withdrawals taken and partial withdrawal fees assessed, or (2) your policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 100 the death benefit will equal 100% of the policy value, regardless of which death benefit option is in effect. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding loans and accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account each policy year. Transfers are, however, subject to any See Transfers, limits, conditions and restrictions that we or the funds whose shares are involved may page 43. impose. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 44. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, Rebalancing, however, certain conditions on participation in these asset allocation programs. page 45. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. ING Corporate Advantage 4 Loans · After the first policy month, you may take loans against the value of your policy. · A loan is generally limited to your policy value minus any outstanding loan amount See Loans, page 42. and accrued loan interest (the net policy value) less the periodic fees and charges and loan interest on any existing loan amount to your next policy anniversary. · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at a current annual rate of 3.75% in policy years 1-10, 3.25% in policy years 11-20 and 3.00% in all years thereafter. The annual interest rate charged may change at any time but is guaranteed not to exceed 3.75% in policy years 1-10, 3.50% in policy years 11-20 and 3.25% in all years thereafter. · Loans reduce your policys death benefit proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys value. Partial · A partial withdrawal must be at least $500. Withdrawals · We currently charge a fee of $10 for each partial withdrawal. · Partial withdrawals reduce your policys death benefit and policy value and may See Partial cause your policy to lapse. Withdrawals, page 49. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time before the death of the insured person. See Surrender, · Your surrender value is your policy value plus any refund of premium expense and page 50. base policy acquisition charges due minus any outstanding loan amount and accrued loan interest. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · Reinstatement means putting a lapsed policy back in force. · You may reinstate your policy and riders within five years of the beginning date of See Reinstatement, the grace period if you still own the policy and did not surrender it and the insured page 51. person is still insurable. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued loan interest to the date of the lapse unless directed otherwise. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Term Insurance · You may add the optional Term Insurance Rider benefit to your policy. Rider · We deduct additional monthly charges for this rider benefit. · This rider may not be available under your policy or in your state. See Optional Term Insurance Rider, page 37. ING Corporate Advantage 5 Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the subaccounts of the variable account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you Coverage need life insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we See Fees and Charges , assume under the policy. page 26. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any monthly processing date your net policy value is not enough to pay the See Lapse, page 51. periodic fees and charges when due. · If you meet this condition, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your net policy value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a Policy , · Before purchasing a policy, determine whether your existing policy(ies) and/or page 21. contract(s) will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 15. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or may not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and There is no assurance that any fund will achieve its stated investment objective. ING Corporate Advantage 6 Investment Risk · For amounts you allocate to the fixed account: (continued) Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the See TAX policy must qualify as a life insurance contract. We believe it is reasonable to CONSIDERATIONS, conclude that the policy will qualify as a life insurance contract. page 52. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage; Partial withdrawals; Loans; Surrender; Lapse; and Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales Compensation · We pay compensation to broker/dealers whose registered representatives sell the policy, but this compensation will not affect the fees and charges you will pay for See Distribution of the the policy. Policy , page 66. · We generally pay more compensation on premiums paid for base insurance coverage than we do on premiums paid for coverage under the Term Insurance Rider. Talk to your agent/registered representative about the right blend of base and Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. ING Corporate Advantage 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 26. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a Tax Charge Charge premium · 4.00% of each premium payment. payment. Sales Charge · 7.00% of each premium payment. Partial Withdrawal · When you take a · Fee partial withdrawal. Excess Illustration · Each time you · Fee 1 request an illustration after the first each policy year. 1 We do not currently assess this charge. ING Corporate Advantage 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 27. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 2 Cost of Insurance · On each monthly Range from Charge 3 processing date. · $0.09 to $83.33 per $1,000 of base insurance coverage. Representative insured person · $0.56 per $1,000 of base insurance coverage. · The representative insured person is a male, age 50 in the standard non tobacco risk class with guaranteed issue underwriting. Base Policy · On each monthly Range from Acquisition Charge 4 processing date. · $0.24 to $1.19 per $1,000 of base insurance coverage. Representative insured person · $0.53 per $1,000 of base insurance coverage. · The representative insured person is a male, age 50. Mortality and · On each monthly · 0.03% (0.35% annually) of policy value invested in the variable Expense Risk processing date. account. Charge 5 Policy Charge · On each monthly · processing date. Loan Interest · Accrues daily but · 3.75% (guaranteed and current) per annum of the loan amount in Charge is due in arrears on policy years 1-10, and lower thereafter. each policy anniversary. 2 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 3 The amount of base insurance coverage is shown on the policy forms Schedule page. The cost of insurance rates vary based on the amount of your base insurance coverage, the type of underwriting used to issue the policy and the insured persons age, gender, policy duration and risk class. The rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The base policy acquisition charge rates currently apply only in policy years 1-10, but they may apply in all policy years. The rates vary based on the amount of your initial base insurance coverage and the insured persons age. The base policy acquisition charge rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The monthly mortality and expense risk charge rate has been rounded up to the nearest one hundredth of one percent. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding. ING Corporate Advantage 9 Optional Term Insurance Rider Charges. The following table describes the maximum guaranteed charges that could be each month on the monthly processing date if you elect the optional Term Insurance Rider benefit. See Optional Term Insurance Rider Charges, page 29. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 6 Term Rider Cost of · On each monthly Range from Insurance Charge 7 processing date. · $0.09 to $83.33 per $1,000 of rider benefit. Representative insured person · $0.56 per $1,000 of rider benefit. · The representative insured person is a male, age 50 in the standard non tobacco risk class. Term Rider · On each monthly Range from Acquisition Charge 8 processing date. · $0.27 to $1.31 per $1,000 of rider benefit. Representative insured person · $0.56 per $1,000 of rider benefit. · The representative insured person is a male, age 50 in the standard non tobacco risk class. This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. The Term Rider cost of insurance rates vary based on the amount of your Term Insurance Rider coverage, the type of underwriting used to issue the policy, policy duration and the insured persons age, gender and risk class. The rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. We currently do not assess the Term Rider acquisition charge, however, we reserve the right to assess this charge on future policies. The rates vary based on the initial amount of your Term Rider coverage and the insured persons age. The rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. ING Corporate Advantage 10 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 30. Minimum Maximum Total Gross Annual Fund Expenses 9 (deducted from fund assets) 0.26% 1.25% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees. Other expenses may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Distribution (12b-1) fees are used to finance any activity that is primarily intended to result in the sale of fund shares. If a fund is structured as a fund of funds, total gross annual fund expenses also include the fees associated with the funds in which it invests. Because of this a fund that is structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities. For a list of the fund of funds available through the policy, see the chart of funds available through the variable account on page 16. 9 Some funds that are available through the policy have contractual arrangements to waive and/or reimburse certain fund fees and expenses. The minimum and maximum total gross annual fund expenses shown above do not reflect any of these waiver and/or reimbursement arrangements. ING Corporate Advantage 11 ING Corporate Advantage 12 THE COMPANY, THE VARIABLE ACCOUNT AND THE FIXED ACCOUNT Security Life of Denver Insurance Company We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the
